—In a proceeding pursuant to CPLR article 78 to review a determination of the Board of Appeals of the Town of Islip, dated January 4, 1990, which, after a hearing, denied the petitioner’s application for a renewal of a permit to operate a transit mix plant, the petitioner appeals from a judgment of the Supreme Court, Suffolk County (Floyd, J.), entered May 6, 1991, which confirmed the determination and dismissed the petition.
Ordered that the judgment is affirmed, with costs.
The petitioner owned a parcel of real property located at 4900 Veterans Memorial Highway, in the Town of Islip, Suffolk County. The parcel, which is approximately three acres in size, is in an "Industrial Corridor District”. The Islip Town Code does not permit transit mix plants in an Industrial Corridor District. However, they are allowed by special permit in undeveloped areas (see, Islip Town Code § 68-415 [G]).
In 1961, the petitioner obtained a special permit to use the property as a transit mix plant for a period of five years. Thereafter, the petitioner was able to get several extensions of the temporary permit. However, in 1989, when the petitioner applied for an extension of the special permit, it was denied on the ground, inter alia, that the area was no longer undeveloped.
The petitioner argues that the respondents abused their discretion in denying its application. We disagree. At the public hearing on the petitioner’s application, there was testimony that the subject parcel was no longer located in an *278undeveloped portion of Veterans Memorial Highway. Under these circumstances, there is no basis to disturb the denial of the requested extension of the special permit.
We have considered the petitioner’s remaining contention and find it to be without merit. Thompson, J. P., Sullivan, Ritter and Joy, JJ., concur.